         Case 1:18-cv-00681-RJL Document 185 Filed 04/30/20 Page 1 of 1



UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

AARON RICH,                                                 Case No. 1:18-cv-00681-RJL
                                                            Honorable Richard J. Leon
                              Plaintiff,

               v.


EDWARD BUTOWSKY,
MATTHEW COUCH,
AMERICA FIRST MEDIA,

                              Defendants.




                                     NOTICE OF APPEAL

       Edward Butowsky, Defendant in the above-captioned litigation, hereby gives notice that

he is appealing the Court’s March 31, 2020 anti-suit injunction to the U.S. Court of Appeals for

the D.C. Circuit.

                                             Respectfully submitted,

                                             /s/_Eden P. Quainton______________________
                                             EDEN P. QUAINTON
                                             QUAINTON LAW PLLC
                                             D.C. Bar No. NY0318
                                             1001 Avenue of the Americas, 11th Fl.
                                             New York, NY 10018
                                             212-813-8389
                                             equainton@gmail.com




                                                1
